698 S.E.2d 396 (2010)
James Edward GRAY, Plaintiff,
v.
Sheriff Billy BRYANT, Captain Lake, and Lieutenant Whitaker, Defendants.
No. 183P10.
Supreme Court of North Carolina.
June 16, 2010.
James Edward Gray, pro se.
Kevin L. Chignell, for Billy Bryant, et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff-Appellant on the 29th of April 2010, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 16th of June 2010."
Upon consideration of the petition filed on the 29th of April 2010 by Plaintiff in this matter for discretionary review, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."